DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Status of the Claims
Claims 1-17 are pending. 
Claim 18 is canceled. 
Claims 1-7, 12-17 are rejected. 
Claim 8-11 are objected. 

Claim Rejections - 35 USC § 102
Claims 1-6, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 5,245,885).
Regarding claim 1, Robertson discloses an arrangement comprising an automatic movement machine (fig. 5) which includes at least one movable element (the scope of the phrasing “at least one movable element” includes the respective portions of the two arms that are surrounded by the tension strip and bladders, as shown in figure 5), the arrangement comprising: a delimiting device (the scope of the phrasing “delimiting device” includes the pairs of inflatable bladders and tension strip for each section) which is controlled separately from and moves independently of the at least one movable element (the bladders work in combination with the tension strips to position the arms; the bladders of the, for instance, left arms are controlled separately from and move independently of the, for instance, right arms; and the bladders of the top-segment of the right-arm move independently of the bottom-segment of the right arm) and which delimits a working region of the automatic movement machine (the working area of the arms is defined by the bladders), the delimiting device including: at least one delimiting element (e.g., any bladders) which prevents the at least one movable element (arm) from overshooting at least one fixed boundary of the working region (the “boundary” is defined by the limits of motion of the arms) of the automatic movement machine within which a foreign object (e.g., 48) and the at least one movable element (arm) are simultaneously located (figure 5 shows the claimed limitation, where both the object 48 and the arms are within the fixed boundary, i.e. the limits of motion of the arms, of the working region) and via which contact of an entirety of the at least one movable element (arm) with the foreign object (e.g., 48) located in the working region of the automatic movement machine in which the at least one movable element moves is prevented (as shown in figure 5, the portion of the arms surrounded by the bladders and the tension strip do not touch the object 48), and a movement apparatus (the system for moving the bladders which includes reservoir and pump, most clearly shown in figure 2) which moves the at least one delimiting element depending on at least one movement of the at least one movable element (as shown in figure 5, when the bottom-segment of the right-side arm moves, the top-segment must also move; in other words, although the top-portion can be controlled separately to move independently of the bottom-portion, the top-portion must move when the bottom-portion moves because of the physical connection) such that the at least one delimiting element prevents the at least one movable element (arm) from overshooting the at least one fixed boundary (the “boundary” is defined by the limits of motion of the arms, which is set by the bladders).
Regarding claim 2, Robertson discloses the arrangement as claimed in claim 1, wherein the at least one delimiting element (e.g., any bladders) extends beyond a working region at least in one direction of extent of said working region (figure 5 clearly shows the claimed limitation, where the bladders extend beyond the working region of the respective arms).
Regarding claim 3, Robertson discloses the arrangement as claimed in claim 1, wherein the at least one delimiting element (e.g., any bladders) surrounds the at least one movable element (portion of arms surrounded by tension strip and bladders) at least in regions (figure 5 clearly shows the claimed limitation).
Regarding claim 4, Robertson discloses the arrangement as claimed in claim 2, wherein the at least one delimiting element (e.g., any bladders) surrounds the at least one movable element (portion of arms surrounded by tension strip and bladders) at least in regions (figure 5 clearly shows the claimed limitation).
Regarding claim 5, Robertson discloses the arrangement as claimed in claim 1, wherein the automatic movement machine has a lower dynamic inertia than the delimiting device (i.e., bladders and tension strip are exterior to the arms).
Regarding claim 6, Robertson discloses the arrangement as claimed in claim 1, wherein the automatic movement machine comprises a multi-axis robot (figure 5 shows the limitation insomuch as at least the right arm is multi-articulated). 
Regarding claim 12, Robertson discloses a method for operating an arrangement comprising an automatic movement machine which includes at least one movable element (the scope of the phrasing “at least one movable element” includes the respective portions of the two arms that are surrounded by the tension strip and bladders, as shown in figure 5), the method comprising: a) moving the at least one movable element (arms); and b) moving at least one delimiting element (e.g., any bladders) of a delimiting device (the scope of the phrasing “delimiting device” includes the pairs of inflatable bladders and tension strip for each section) which is controlled separately from and moves independently of the at least one movable element (the bladders work in combination with the tension strips to position the arms; the bladders of the, for instance, left arms are controlled separately from and move independently of the, for instance, right arms; and the bladders of the top-segment of the right-arm move independently of the bottom-segment of the right arm) and which delimits a working region of the automatic movement machine (the working area of the arms is defined by the bladders), said movement of the at least one delimiting element (i.e., the bladders of the top-right arm segment as shown in figure 5) being dependent on the movement of the at least one movable element (as shown in figure 5, when the bottom-segment of the right-side arm moves, the top-segment must also move; in other words, although the top-portion can be controlled separately to move independently of the bottom-portion, the top-portion must move when the bottom-portion moves because of the physical connection), such that the at least one delimiting element (e.g., bladders) prevents the at least one movable element (arms) the “boundary” is defined by the limits of motion of the arms, which is set by the bladders); wherein a collision between a foreign object (e.g., 48) which is located in a working region of the automatic movement machine in which the at least one movable element moves and an entirety of the at least one movable element (portion of arms surrounded by tension strip and bladders) is prevented by the movement of the at least one delimiting element (as shown in figure 5, the portion of the arms surrounded by the bladders and the tension strip do not touch the object 48).
Regarding claim 13, Robertson discloses the method as claimed in claim 12, wherein at least the movement of the at least one delimiting element (e.g., bladders) in step b) occurs with a reduction in a safety distance between the at least one delimiting element (i.e., deflated bladder) and the at least one movable element (figure 4 most clearly shows the deflated bladder, which is closer to the arm than the inflated bladder).
Regarding claims 14-15, Robertson discloses the method as claimed in respective claims 12, 13, wherein the at least one delimiting element (e.g., bladders) exerts a retention force on the at least one movable element (arm) when said at least one movable element (arm) reaches the at least one fixed boundary of the working region in order to prevent the at least one movable element from overshooting the at least one fixed boundary (the “boundary” is defined by the limits of motion of the arms, which is set by the bladders and inherently includes a retention force at the limits of motion).
Regarding claim 16, Robertson discloses the method as claimed in claim 12, wherein the at least one delimiting element (e.g., bladders), when moving during step b) depending on a direction of movement of the at least one movable element (arms), is oriented such that at least a subregion of the at least one delimiting element is located between the at least one movable element figure 5 shows the claimed arrangement, where the bladders are shown surrounding the arm and therefore between the arm and the fixed boundary of the arm).
Regarding claim 17, Robertson discloses the method as claimed in claim 12, wherein the movement of the at least one delimiting element (i.e., bladder of bottom-right segment as shown in figure 5) occurs at least one of (i) at a lower maximum speed and (ii) with a lower maximum acceleration than the movement of the at least one movable element (the maximum speed and/or acceleration of the top-right arm segment as shown in figure 5 inherently exceeds the maximum speed and/or acceleration of the bottom-right bladders).

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 5,245,885). 
Regarding claim 7, Robertson does not disclose wherein the multi-axis robot comprises a delta picker.  
However, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to substitute such a robot into the disclosure of Robertson, since such robots were commonly-known and ubiquitous to the art, and such robots were known to have advantages over other known robots, i.e. single-arm robots, to include reduced weight, operational speed, usefulness in pick-and-place operations, or general compactness.1

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the previous office action mailed 02/04/2020 for explanation of Official Notice; and see the subsequent office action mailed 05/15/2020 for recitation of the officially noticed facts taken to be admitted prior art.